Cite as 2015 Ark. App. 437

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-14-364


DELBERT RAYMOND PRICE                            Opinion Delivered   SEPTEMBER 2, 2015
                  APPELLANT
                                                 APPEAL FROM THE WASHINGTON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2013-1576-1]

                                                 HONORABLE WILLIAM A. STOREY,
STATE OF ARKANSAS                                JUDGE
                                 APPELLEE
                                                 REBRIEFING ORDERED; MOTION TO
                                                 WITHDRAW DENIED



                              DAVID M. GLOVER, Judge


       Delbert Price was tried by the court as an habitual offender and found guilty of the

offense of theft of a rented vehicle. He was sentenced to thirty years in the Arkansas

Department of Correction, with twenty-four of the thirty years suspended. A timely notice

of appeal was filed.

        In Price v. State, 2015 Ark. App. 173, we denied counsel’s first motion to withdraw

and ordered a substituted abstract, brief, and addendum because we found deficiencies. In

this second attempt, Price’s counsel again seeks to withdraw, asserting that an appeal in this

case would be wholly without merit. She has filed another motion and brief, purportedly

pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules of the

Arkansas Supreme Court and Court of Appeals. Because deficiencies remain in this second

attempt to withdraw, we again deny the motion and order rebriefing. As we explained in
                                  Cite as 2015 Ark. App. 437

Price, supra, an attorney attempting to withdraw from a criminal appeal is obligated to list

every adverse ruling and explain how each ruling could provide no meritorious grounds for

reversal. Even a single omission from a no-merit brief necessarily requires rebriefing. See also

Weaver v. State, 2014 Ark. App. 34.

       Here, our independent review of the record reveals that at least three adverse rulings

have still not been listed and addressed by counsel. Moreover, in addressing the adverse

rulings, including the denials of the motions for directed verdict, counsel must fully explain

why the trial court’s rulings could provide no meritorious grounds for appeal. Our mention

of certain deficiencies does not in any way mean that there are no other adverse rulings that

were omitted or that the record has been adequately abstracted, the addendum properly

prepared, or the issues properly addressed. It is counsel’s responsibility to comply with the

requirements for submitting a no-merit brief.

       Counsel is directed to file a compliant abstract, brief, and addendum within fifteen

days from the date of this opinion, and, before doing so, we strongly encourage counsel to

carefully review the Anders case, supra, and our Rule 4-3(k) concerning the requirements for

submitting a no-merit brief. As noted in Weaver, supra, repeated failures to comply with the

requirements for filing a no-merit brief will be referred to the Committee on Professional

Conduct.

       Rebriefing ordered; motion to withdraw denied.

       HARRISON and KINARD, JJ., agree.

       Camille Edmison-Wilhelmi, for appellant.
       No response.

                                               2